Exhibit 10.15
CONFIDENTIAL TREATMENT REQUESTED




THE GENERAL HOSPITAL CORPORATION


AMENDED AND RESTATED EXCLUSIVE LICENSE AGREEMENT
MGH Agreement No: A209968
MGH Case Nos: 02595 and 21131
This Exclusive License Agreement (this “Agreement”) is made as of the 6th day of
November, 2017 (the “Restated Effective Date”), by and between OvaScience, Inc.,
a Delaware corporation, having a principal place of business at 9 Fourth Avenue,
Waltham, MA 02451 (“Company”) and The General Hospital Corporation, d/b/a
Massachusetts General Hospital, a not-for-profit Massachusetts corporation, with
a principal place of business at 55 Fruit Street, Boston, Massachusetts 02114
(“Hospital”), each referred to herein individually as a “Party” and collectively
as the “Parties”.
RECITALS
Hospital, as a center for patient care, research and education, is the owner of
certain Patent Rights (defined below) and desires to grant a license of those
Patent Rights to Company in order to benefit the public by disseminating the
results of its research via the commercial development, manufacture,
distribution and use of Products and Processes (defined below).
Hospital has entered into a Joint Invention Administration agreement (the “JIA”)
with the President and Fellows of Harvard College (“Harvard”) wherein Hospital
is the exclusive agent to grant licenses to the certain patent rights in the
field of ex-vivo human fertility.
Company and Hospital entered into the Exclusive License Agreement dated June 27,
2011 (the “Original Agreement Effective Date”), as amended by amendments dated
September 7th 2011, July 30th 2013, September 9th 2013, November 14th 2013, and
December 18th 2013 (as so amended, the “Original Agreement”).
Company and Hospital entered into a Binding Term Sheet (the “Binding Term
Sheet”) dated as of August 29, 2016, which is attached hereto as Appendix A.
Company and Hospital desire to amend and restate in all respects the Original
Agreement and replace and supersede the terms of the Original Agreement with the
terms set forth in the Binding Term Sheet, as provided in this Agreement, as of
the Restated Effective Date.
Company has the capability to commercially develop, manufacture, distribute and
use Products and Processes for public use and benefit and desires to license
such Patent Rights.
For good and valuable consideration, the sufficiency of which is hereby
acknowledged, the Parties hereby agree as follows:


Page 1 of 45
Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


1. CERTAIN DEFINITIONS
As used in this Agreement, the following terms shall have the following
meanings, unless the context requires otherwise.
1.1    “Affiliate” with respect to either Party shall mean any corporation or
other legal entity other than that Party, in whatever country organized, that
controls, is controlled by or is under common control with that Party. The term
“control” shall mean (a) in the case of Company, direct or indirect ownership of
fifty percent (50%) or more of the voting securities having the right to elect
directors, or the power, direct or indirect, to cause the direction of
management and policies, whether by contract or otherwise and (b) in the case of
Hospital, the power, direct or indirect, to elect or appoint fifty percent (50%)
or more of the directors or trustees, or to cause direction of management and
policies, whether through the ownership of voting securities, by contract or
otherwise.
1.2    “Claim” shall mean any pending or issued claim of any Patent Right that
has not been abandoned or permanently revoked, nor held unenforceable or invalid
by a decision of a court or other governmental agency of competent jurisdiction
that is unappealable or unappealed in the time allowed for appeal.
1.3    “Clinical End User” shall mean those laboratories, clinics and medical
practices that purchase and/or use Products and/or Processes pursuant to
agreements with Company or any of its Affiliates or Sublicensees.
1.4    “Clinical Proof of Concept” shall mean the completion of a clinical study
conducted by or on behalf of Company or any of its Affiliates or Sublicensees of
a Product or Process using the Hospital Patent Rights, consisting of a minimum
of [***] women patients, in which the average pregnancy rate (as measured by
fetal heart beat) of all women in such study is at least [***] percent ([***]%)
above the average pregnancy rate via fresh embryo transfer in the most recent
National SART Clinic Summary Report for the age group adjusted average, as a
result of the use of such Product or Process.
1.5    “Combination Product or Process” shall mean a product or process that
uses a functionally active component (for clarity, functionally active
components exclude routine components, including without limitation common
buffers and standard cell culture media) or service offering or process not
licensed by Hospital to Company hereunder (“Other Components”) to form a product
or process that is a combination of a Product and/or Process and Other
Component(s). For example, and without limiting the generality of this
definition, a product or process in which (i) egg precursor cells are matured
into an oocyte by a process that would qualify as a Process, and (ii) the
resulting oocytes are subjected to a treatment or a product which would not
qualify as a Process or Product, respectively, would be a Combination Product or
Process.
1.6    “Commercially Reasonable Efforts” shall mean, with respect to the conduct
by Company the level of effort and resources that is typically used by a
for-profit company of a similar size and profile as Company in the healthcare
industry, for the research, development, and/or


Page 2 of 45
Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


commercialization of a similarly situated product at a similar stage of
development and/or commercialization as such a Product or Process, taking into
account all scientific, commercial and other relevant factors, including (a)
considerations of strategy, (b) the presence or absence of intellectual property
protection, and (c) any regulatory requirements or concerns.
1.7    “Distributor” shall mean any third party entity to which Company or any
of its Affiliates or Sublicensees has granted, express or implied, the right to
distribute any Product or Process pursuant to Section 2.1(b)(ii).
1.8    “Excusable Delay” shall mean the occurrence of (a) an event of Force
Majeure; (b) any event, condition or circumstance that is not attributable to
any breach of this Agreement by Company (including an event, condition or
circumstance related to the performance or manufacture or supply of a Product or
Process or any material component thereof) that materially affects the conduct
of clinical studies, (c) any potential or actual regulatory action by any
regulatory authority with respect to a Product or Process (or any material
component thereof) that materially affects Company’s performance of any of its
obligations under this Agreement, or (d) any event, condition or circumstance
that is materially adverse to the Patent Rights licensed hereunder, including
any absence of, any challenge to, or any enforceability issue regarding any
issued Patent Rights, and claims of infringement by a third party of its patent
rights.
1.9    “First Commercial Sale” shall mean the initial Sale anywhere of a Product
or Process that is either (a) to any party that is not part of a clinical study
sponsored by Company or any of its Affiliates or Sublicensees, or (b) not used
or intended to be used for a patient enrolled in a clinical study sponsored by
Company or any of its Affiliates or Sublicensees; and provided, that, Company or
any of its Affiliates or Sublicensees has either (i) received all approvals from
the FDA or other equivalent relevant regulatory authority in that country
necessary for the commercial marketing of such Product or Process or (ii)
completed enrollment and treatment of at least [***] women in a Clinical Proof
of Concept study.
1.10    “Hospital Patent Rights” shall mean, inclusively, (a) the following
patent applications: [***], filed on [***], [***], filed on [***], [***], filed
on [***], [***], filed on [***], [***], filed on [***], [***], filed on [***],
[***], [***], filed on [***], filed on [***], and [***], filed on [***]; and (b)
the equivalent of any of the applications described in subsection (a), including
any divisional, continuation (including claims of continuations-in-part only to
the extent entirely supported by the specification of the application on which
such continuations-in-part are based), foreign counterpart patent application,
Letters Patent and/or the equivalent thereof issuing thereon, and/or reissue,
reexamination or extension thereof, or supplementary protection certificate or
patents of addition relating thereto.


1.11    “License Field” shall mean any and all uses.


1.12    “License Territory” shall mean worldwide.
1.13    “Limited Field” shall mean ex-vivo human female fertility treatments and
shall specifically exclude (a) treatments of menopause associated symptoms or
diseases other than treatments of infertility; (b) treatments to delay menopause
or menopause associated symptoms


Page 3 of 45
Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


or diseases other than treatments of infertility; (c) diagnostics; and (d)
research tools, or any other field not specifically set forth herein. For
purposes of this definition, ex vivo human female fertility treatments shall be
deemed to include the treatment of sperm in relation to in vitro fertilization
treatments.
1.14    “Media Patent Rights” shall mean, inclusively, (a) the following patent
applications: U.S. Provisional Patent Application No. [***], filed on [***],
U.S. Provisional Patent Application No. [***], filed on [***], PCT Application
No. [***], filed on [***]; and (b) the equivalent of any of the applications
described in subsection (a), including any divisional, continuation (including
claims of continuations-in-part only to the extent entirely supported by the
specification of the application on which such continuations-in-part are based),
foreign counterpart patent application, Letters Patent and/or the equivalent
thereof issuing thereon, and/or reissue, reexamination or extension thereof, or
supplementary protection certificate or patents of addition relating thereto.
1.15    “Net Sales” shall be calculated as set forth in this Section 1.15.
(a)
Subject to the conditions set forth below, “Net Sales” shall mean:

(i)
the gross amount billed or invoiced by Company and its Affiliates and
Sublicensees for or on account of Sales of Products and/or Processes; provided
that, with respect to the Sale and/or use of Products and/or Processes by
Clinical End Users (in their capacities as Clinical End Users), the amounts paid
by Clinical End Users to Company, its Affiliates and Sublicensees shall be
considered gross amounts billed or invoiced for purposes of calculating Net
Sales and the amounts billed or invoiced by Clinical End Users for Sales to
their consumer shall be excluded from the calculation of Net Sales;

(ii)
less the following:

(A)
to the extent paid or credited by Company and its Affiliates and Sublicensees
the amounts repaid or credited by reason of rejection or return of applicable
Products or Processes;

(B)
reasonable and customary trade, quantity or cash rebates or discounts to the
extent allowed and taken;

(C)
amounts for outbound transportation, insurance, handling and shipping, but only
to the extent separately invoiced or identified in a manner that clearly
specifies the charges applicable to the applicable Products or Processes;

(D)
taxes, customs duties and other governmental charges levied on or measured by
Sales of Products or Processes, to the extent separately invoiced, whether paid
by or on behalf of Company so



Page 4 of 45
Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


long as Company’s price is reduced thereby, but not franchise or income taxes of
any kind whatsoever;
(E)
the gross amount received by Company and its Affiliates and Sublicensees for or
on account of Sales of Products and Processes to Hospital and/or Hospital’s
Affiliates; and

(F)
the gross amounts billed or invoiced by Company and its Affiliates and
Sublicensees in prior periods for or on account of Sales of Products and
Processes that are not received within [***)] months of billing or invoicing and
are charged off or written off as uncollectable, such amounts not to exceed
[***] percent ([***]%) of gross amounts billed or invoiced.

(b)
Specifically excluded from the definition of “Net Sales” are amounts
attributable to any Sale of any Product or Process between or among Company and
any Company Affiliate and/or Sublicensee, unless the transferee is the end
purchaser, user or consumer of such Product or Process.

(c)
No deductions shall be made for any commissions paid to any individuals or for
any costs or expenses of collections.

(d)
Net Sales shall be deemed to have occurred and the applicable Product or Process
“Sold” on the date billed or invoiced by Company and its Affiliates and
Sublicensees.

(e)
If any Product or Process is Sold for non-cash consideration, Net Sales shall be
calculated based on the average cash amount charged to independent third parties
for the Product or Process in the same country during the same Reporting Period
or, in the absence of such transactions, on the fair market value of the Product
or Process. In addition, Company shall not grant discounts on Sales of Products
or Processes in exchange for any consideration other than the Sale price of such
Products or Processes without the prior written consent of Hospital.

(f)
Notwithstanding the foregoing, if Company or any of its Affiliates (or
Sublicensees for which Net Sales are not established pursuant to clause (a)(i)
above, if any) use and/or sell Products and/or Processes as a Clinical End User,
such use and/or sale shall be deemed a Sale and Net Sales based on such Sale
shall be deemed to be an amount determined as follows:

(i)
the average Net Sales amount resulting from equivalent uses and/or Sales of
Products and/or Processes by independent third party Clinical End Users in the
same country as such Sale during the same Reporting Period; or



Page 5 of 45
Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


(ii)
in the absence of transactions referenced in clause (f)(i) above, the Parties
shall first discuss an alternative Net Sales amount to use until such time, if
ever, there are independent third party Clinical End User transactions that can
be used to calculate imputed Net Sales. Absent agreement on an alternative Net
Sales amount, a royalty in the amount of [***] dollars ($[***]) shall be payable
(during the royalty term specified in Section 10.1) on each use and/or Sale by
Company or its Affiliates (or Sublicensees for which Net Sales are not
established pursuant to clause (a)(i) above, if any) in lieu of the royalty
amount calculated in Section 4.5(a) until such time, if ever, as there are
independent third party Clinical End User transactions that can be used to
calculate Net Sales in accordance clause (f)(i) above.

(iii)
the Net Sales or royalty determined in accordance with the foregoing clauses
(f)(i) and (f)(ii) shall be in lieu of any other calculation of Net Sales or
royalties, as applicable, based on such use and/or Sale.

(g)
For purposes of determining Net Sales attributable to the Sale of a Combination
Product or Process, such Net Sales shall be calculated as follows:

(i)
the Net Sales of the Combination Product or Process would be multiplied by the
fraction A/A+B, where A is the average selling price, during the Reporting
Period in question, of the Product or Process incorporated within the
Combination Product or Process sold separately in the country in which the Sale
of the Combination Product or Process is made, and B is the average selling
price, during the Reporting Period in question, of the Other Components sold
separately; however, Net Sales shall be calculated as described in part (ii)
below if (A) either one or both of A and B cannot be determined (e.g., A and B
are not sold separately) or (B) part (ii) below is more appropriate under the
circumstances (e.g., generally fits the example provided in part (ii) below);

(ii)
the Net Sales of the Combination Product or Process would be multiplied by the
fraction C/D where D is the average selling price of the Combination Product
sold in a given market and C is the average selling price of the isolated
royalty-bearing Product or Process sold in that market (By way of example, if
Company sells an EggPC-derived egg or embryo in a market such as animal
husbandry and the embryo does not utilize the proprietary technology of any
third party, the egg/standard embryo would be deemed to be the royalty-bearing
Product or Process for purposes of the above formula and the ultimate cow
generated would deemed to be the Combination Product for purposes of the above
formula).

If the Other Components, and the underlying incorporated Products or Processes,
in the Combination Product or Process are not sold separately, then for the
purposes of determining royalties payable hereunder, the Parties shall negotiate
in


Page 6 of 45
Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


good faith to determine Net Sales attributable to such Combination Product or
Process accordingly.
1.16     “Patent Rights” shall mean, collectively, the Hospital Patent Rights
and the Media Patent Rights.
1.17    “Process” shall mean any process, method or service the use or
performance of which, in whole or in part:
(a)
absent the license granted hereunder would infringe, or is covered by, one or
more Claims of Patent Rights; or

(a)
employs, is based upon or is derived from Technological Information.

1.18    “Product” shall mean any article, device or composition, the
manufacture, use, or sale of which, in whole or in part:
(a)
absent the license granted hereunder would infringe, or is covered by, one or
more Claims of Patent Rights; or

(b)
employs, is based upon or is derived from Technological Information.

1.19    “Reporting Period” shall mean each three month period ending March 31,
June 30, September 30 and December 31.
1.20    “Sell” (and “Sale” and “Sold” as the case may be) shall mean to sell or
have sold, to lease or have leased, to import or have imported or otherwise to
transfer or have transferred a Product or Process for valuable consideration (in
the form of cash or otherwise), and further in the case of a Process to use or
perform such Process for the benefit of a third party for valuable consideration
(in the form of cash or otherwise).
1.21    “Sublicensee” shall mean any sublicensee of rights granted in accordance
with Section 2.1(a)(ii). For purpose of this Agreement, a Distributor of a
Product or Process shall not be included in the definition of Sublicensee unless
such Distributor (a) is granted any right to make, have made, use or have used
Products or Processes in accordance with Section 2.1(a)(ii), or (b) has agreed
to pay to Company or its Affiliate(s) royalties on such Distributor’s sales of
Products or Processes, in which case such Distributor shall be a Sublicensee for
all purposes of this Agreement.
1.22    “Sublicense Income” shall mean consideration in any form received by
Company and/or Company’s Affiliate(s) in connection with or otherwise
attributable to a grant of a sublicense or any other right, license, privilege
or immunity (regardless of whether such grantee is a “Sublicensee” as defined in
this Agreement) to make, have made, use, have used, Sell or have Sold Products
or Processes, including: (i) any license signing or maintenance fee; (ii)
royalties (other than Net Sales paid pursuant to this Agreement); (iii) any
unearned portion of any minimum royalty payment;(iv) any distribution or joint
marketing fee; (v) any research and development funding exceeding the reasonable
cost (including reasonable allocations of


Page 7 of 45
Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


overhead) of performing such research and development; (vi) any funding for
training in the use of Products and Processes exceeding reasonable cost-based
funding (including without limitation travel costs and costs of training
materials); and (vii) any consideration received for an equity interest in,
extension of credit to (including but not limited to through convertible debt)
or other investment in Company or Company’s Affiliates to the extent such
consideration exceeds the fair market value of the equity or other interest
received as determined by agreement of the Parties or by an independent
appraiser mutually agreeable to the Parties. For the avoidance of doubt,
consideration included within Net Sales shall not be deemed Sublicense Income.
1.23    “Technological Information” shall mean research data, designs, formulae,
process information and other information pertaining to the invention(s) claimed
in the Patent Rights which is created by Dr. Tilly and owned by Hospital and is
not confidential information of or otherwise obligated to any third party and
which Dr. Tilly knows as of the Original Agreement Effective Date and reasonably
believes is necessary in order for Company to utilize the licenses granted
hereunder, as further described in Appendix B. Company agrees to treat all
Technological Information in accordance with the provisions of Appendix C.
    
2.     LICENSE
2.1    Grant of License.
(a)
Subject to the terms of this Agreement and Hospital’s and Harvard’s respective
retained rights in Patent Rights (as outlined in Section 2.3), Hospital hereby
grants to Company:

(i)
an exclusive, royalty-bearing license under Hospital’s rights in Hospital Patent
Rights to make, have made, use, have used, Sell and have Sold Products and
Processes in the License Field in the License Territory;

(ii)
an exclusive, royalty-bearing license under Hospital’s and Harvard’s respective
rights in Media Patent Rights to make, have made, use, have used, Sell and have
Sold Products and Processes in the Limited Field in the License Territory;

(iii)
the right to grant sublicenses under the rights granted in Section 2.1(a)(i),
(ii) to Sublicensees, provided, that, in each case Company shall be responsible
for the performance of any obligations of Sublicensees relevant to this
Agreement as if such performance were carried out by Company itself, including,
without limitation, the payment of any royalties or other payments provided for
hereunder, regardless of whether the terms of any sublicense provide for such
amounts to be paid by the Sublicensee directly to Hospital; and



Page 8 of 45
Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


(i)
the nonexclusive right to use Technological Information disclosed by Hospital to
Company hereunder in accordance with this Agreement.

(b)
The licenses granted in Section 2.1(a)(i) and (ii) above include:

(i)
the right to grant to Clinical End Users and to final purchasers, users or
consumers of Products or Processes the right to use such purchased Products or
Processes within the scope of Hospital Patent Rights within the License Field,
and/or within the scope of Media Patent Rights within the Limited Field, in all
cases in the License Territory; and

(ii)
the right to grant a Distributor the right to Sell (but not to make, have made,
use or have used) such Products and/or Processes for or on behalf of Company,
its Affiliates and Sublicensees in a manner consistent with this Agreement.

(c)
The foregoing license grants shall include the right of Company to grant some or
all of its rights under this Agreement to any Affiliate of Company, provided
that (i) such Affiliate has been expressly granted such rights in writing by
Company (such agreement an “Affiliate Agreement”), (ii) such Affiliate Agreement
shall contain the same obligations as those of Company and be subject to the
same terms and conditions hereunder, and (iii) Company shall be responsible for
the performance of all such obligations and for compliance with all such terms
and conditions by such Affiliate. Company shall (i) provide prompt written
notice upon execution of each Affiliate Agreement and (ii) provide to Hospital a
fully signed, non-redacted copy of each Affiliate Agreement that assumes the
aforesaid obligations, including all exhibits, attachments and related documents
and any amendments, within [***] days of request by Hospital. Hospital agrees to
treat any and all such Affiliate Agreements in accordance with the provisions of
Appendix C.

(d)
Sublicenses. Each sublicense granted hereunder shall (a) be consistent with and
comply with all of the applicable terms of this Agreement, (b) incorporate any
of the terms of this Agreement that are necessary to enable Company to comply
with its obligations under this Agreement and (c) provide that Hospital (and
Harvard, to the extent that Media Rights are the subject of such sublicense) is
a third party beneficiary of any of the terms thereof to the extent necessary to
enable Company to comply with its obligations under this Agreement. Company
shall notify Hospital, in confidence, of its (or any of its Sublicensees’)
intent to enter into a sublicense agreement, and shall provide Hospital with the
name of prospective Sublicensee at least [***] days prior to the execution of a
sublicense. In fulfilling its reporting obligations under Section 5.1 of this
Agreement, Company shall provide notice to Hospital of any executed sublicense
and, if requested by Hospital, provide Hospital with a fully signed



Page 9 of 45
Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


non-redacted copy of any sublicense agreement (including further sublicenses
entered into by Sublicensees) and amendments thereto, including all exhibits,
attachments and related documents, within [***] after said request by Hospital.
Hospital agrees to treat any and all such sublicense agreements, and any
information provided by Company to Hospital in preparation for or anticipation
of any such sublicense, in accordance with the provisions of Appendix C;
provided, that, Hospital may disclose any such information provided by Company
to Harvard in preparation for or anticipation of any such sublicense to the
extent such information relates to a sublicense of the Media Patent Rights, and
provided that Hospital shall ensure Harvard’s compliance with the provisions of
Appendix C. Upon termination of this Agreement or any license granted hereunder
for any reason, any sublicenses shall be addressed in accordance with Section
10.7. Any sublicense which is not in accordance with the forgoing provisions
shall be null and void.
2.2    Retained Rights; Requirements. Any and all licenses granted hereunder are
subject to:
(a)
the right of Hospital and Hospital’s Affiliates as listed in Appendix D to make
and to use the subject matter described and/or claimed in the Patent Rights for
research and educational purposes; and

(b)
the right of Hospital and Hospital’s Affiliates as listed in Appendix D to
purchase Products and Processes from Company or any of its Affiliates or
Sublicensees for use by Hospital and such listed Affiliates as Clinical End
Users at a cost reasonably similar to other Clinical End Users in the Northeast
region, subject to supply terms and conditions to be reasonably negotiated upon
Hospital’s request; and

(c)
for Patent Rights supported by federal funding, the rights, conditions and
limitations imposed by U.S. law (see 35 U.S.C. § 202 et seq. and regulations
pertaining thereto), including without limitation:

(i)
the royalty-free non-exclusive license granted to the U.S. government; and

(ii)
the requirement, as described and limited at 35 U.S.C. § 202 et seq., that any
Products used or sold in the United States are manufactured substantially in the
United States; and

(d)
the right of Harvard, Hospital and Hospital's Affiliates and academic,
government and not-for-profit institutions to make and to use the subject matter
described and/or claimed in the Media Patent Rights for research and educational
purposes and not for the purpose of commercial manufacture, commercial
marketing, commercial sale, commercial distribution or provision of services for
a fee.



Page 10 of 45
Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


For the avoidance of doubt, nothing in this Section 2.3 shall be construed as
permitting Hospital, Harvard, Hospital’s Affiliates and/or any such institution
or not-for-profit research organization to grant rights to Patent Rights within
the scope of the licenses granted above to any for-profit sponsor, or to use
Patent Rights to conduct clinical research and/or trials.
2.3    No Additional Rights. It is understood that nothing in this Agreement
shall be construed to grant Company or any of its Affiliates a license, express
or implied, under any patent owned solely or jointly by Hospital or Harvard
other than the Patent Rights expressly licensed hereunder. Hospital and/or
Harvard shall have the right to license any Media Patent Rights to any other
party for any purpose outside of the Limited Field.
2.4    Disclosure of Technological Information. At Company’s request prior to
execution of this Agreement, Hospital (through Dr. Tilly) shall use reasonable
efforts to disclose in confidence within [***] days after execution of this
Agreement the Technological Information licensed hereunder.
3.     DUE DILIGENCE OBLIGATIONS
3.1    Diligence Requirements. Company shall use, and shall cause its Affiliates
and Sublicensees, as applicable, to use, Commercially Reasonable Efforts to
develop and make available to the public Products and Processes throughout the
License Territory in the License Field and the Limited Field. For the avoidance
of doubt, subject to Section 12.15 of this Agreement, Company shall be deemed to
have achieved such Commercially Reasonable Efforts by achieving the following
objectives within the time periods designated below:
(a)
Pre-Sales Requirements for Product and/or Processes using Hospital Patent Rights
and/or Technological Information within License Field.

(i)
Company shall use Commercially Reasonable Efforts to carry out development of
Products and/or Processes within License Field in accordance with development
plans mutually agreed by the Parties.



(ii)
Company shall secure venture capital or other equity financing of at least
$[***] within [***] months following the Original Agreement Effective Date.



(iii)
Company shall identify one or more study site(s) for a Clinical Proof of Concept
study within [***] months following the Original Agreement Effective Date.



(iv)
Company shall provide a written report to Hospital detailing regulatory strategy
for developing a Product or Process within License Field within [***] months
following the Original Agreement Effective Date.





Page 11 of 45
Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


(v)
Company shall enroll the first patient in a Clinical Proof of Concept study
within [***] months following the Original Agreement Effective Date.



(vi)
Company shall (a) complete a Clinical Proof of Concept study within [***] months
following the Original Agreement Effective Date; provided, that, this milestone
shall be deemed achieved by the completion of a study prospectively intended to
demonstrate Clinical Proof of Concept whether or not Clinical Proof of Concept
is achieved with such study; or (b) pay [***] ($[***]) to Hospital by the first
anniversary of the Restated Effective Date in full satisfaction of Section
4.4(a)(i).



(vii)
Company shall develop and present to Hospital development plan for the
development of Products and/or Processes within the License Field within [***]
following the Original Agreement Effective Date.



(viii)
Company shall, as it relates to Hospital Patent Rights or Technological
Information within the License Field:



(A)
use Commercially Reasonable Efforts to achieve a First Commercial Sale within
[***] months following the Original Agreement Effective Date (with such efforts
within such time defined hereinafter as “Effect First Commercial Sale”) in at
least one country in North America;



(B)
Effect First Commercial Sale in at least one country in Central America or South
America;



(C)
Effect First Commercial Sale in at least one country in the Middle East;



(D)
Effect First Commercial Sale in at least two countries in Asia Pacific;



(E)
Effect First Commercial Sale in at least two countries in the European Union
(which term shall be deemed under this Agreement to include any members of, or
candidates for, the European Union as of the Original Agreement Effective Date);
and



(F)
achieve First Commercial Sale in the United States within [***]



Page 12 of 45
Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


(b)
Pre-Sales Requirements for Product and/or Processes using Media Patent Rights
within the Limited Field:

(i)
Company shall, as it relates to Media Patent Rights within the Limited Field:

(A)
initiate ex vivo animal studies of a Product or Process using the Media Patent
Rights within [***] months following the Original Agreement Effective Date;



(B)
initiate ex vivo human studies of a Product or Process using the Media Patent
Rights within [***] months following the Original Agreement Effective Date;



(C)
achieve First Commercial Sale of a Product or Process using the Media Patent
Rights within [***] months following the Original Agreement Effective Date.



(c)
Post-Sales Requirements for each of the Licensed Field and Limited Field.

(i)
Following Company’s achievement of any First Commercial Sale satisfying in full
its obligations under any of Sections 3.1(a)(viii)(A)-(F) Company shall, either
directly or through its Affiliates and/or Sublicensees and/or Distributors:

(A)
make continuing Sales in North America without any elapsed time period of [***]
or more years in which such Sales do not occur, commencing upon the date that
First Commercial Sale is made in at least one country in North America;

(B)
make continuing Sales in Central America or South America without any elapsed
time period of [***] or more years in which such Sales do not occur, commencing
upon the date that First Commercial Sale is made in at least one country in
Central America or South America;

(C)
make continuing Sales in the Middle East without any elapsed time period of
[***] or more years in which such Sales do not occur, commencing upon the date
that First Commercial Sale is made in at least one country in the Middle East;

(D)
make continuing Sales in Asia Pacific without any elapsed time period of [***]
or more years in which such Sales do not occur, commencing upon the date that
First Commercial Sale is made in at least two countries in Asia Pacific;



Page 13 of 45
Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


(E)
make continuing Sales in the European Union without any elapsed time period of
[***] or more years in which such Sales do not occur, commencing upon the date
that First Commercial Sale is made in at least two countries in the European
Union; and

(F)
make continuing Sales the United States without any elapsed time period of [***]
or more years in which such Sales do not occur.

Provided, however, that any such two year period shall be tolled pending the
resolution of any event, condition or circumstance that constitutes an Excusable
Delay with respect to any country in which a First Commercial Sale was made by
the Company in satisfaction of its obligations under Sections
3.1(a)(viii)(A)-(F).


(ii)
Following Company’s achievement of a first commercial Sale satisfying in full
its obligations under Section 3.1(b)(i)(C), Company shall, directly or through
its Affiliates and/or Sublicensees and/or Distributors, make continuing Sales of
such Product or Process without any elapsed time period of [***] years or more
in which such Sales do not occur, provided, that, to the extent that any such
elapsed time is attributable to an Excusable Delay, such [***] year period shall
be tolled pending the resolution of the event, condition or circumstance that
constitutes such Excusable Delay.

(iii)
Company shall commit at least [***] Dollars ($[***]) towards the research and
development of Product and/or Processes directly related to the License Field,
annually, in each calendar year in the range from 20[***] through 20[***].

3.2    Diligence Failures.
(a)
If Company is in material breach of its obligations under Section 3.1(a)(ii)
through (vii), then, subject to the notice and cure provisions of Section 10.4,
Hospital may treat such failure as a default and, at Hospital’s option, may,
solely with respect to the country(-ies) to which such material breach directly
relates, either terminate or convert the applicable License under 2(a)(i) and/or
2(a)(ii) to non-exclusive.

(b)
If Company is in material breach of its obligations under Section
3.1(c)(vi)(A)-(F), then, subject to the notice and cure provisions of Section
10.4, Hospital may treat such failure as a default and, at Hospital’s option,
may, solely with respect to the country(-ies) to which such material breach
directly relates, either terminate or convert the applicable License under
2(a)(i) and/or 2(a)(ii) to non-exclusive.

(c)
Notwithstanding anything herein to the contrary, Company may, in its sole
discretion, unilaterally extend any diligence obligation in Section 3.1 above



Page 14 of 45
Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


for an additional period of [***] months by providing written notice to
Hospital, which notice shall identify the applicable diligence obligation to be
extended, and paying Hospital a fee in the amount of [***] dollars ($[***]);
provided, that, any specific diligence obligation may only be unilaterally
extended by Company pursuant to this Section 3.2(c) on two separate occasions.
3.3    Diligence Reports. Company shall provide all reports with respect to its
obligations under Section 3.1 as set forth in Section 5.
4.     PAYMENTS AND ROYALTIES
4.1    License Issue Fees.
(a)
License Issue Fee. Company shall pay Hospital a non-refundable license issue fee
in the amount of [***] dollars ($[***]) upon execution of this Agreement.

(b)
Media Patent Rights License Issue Fee. Company shall pay Hospital an additional
non-refundable license issue fee in the amount of [***] dollars ($[***]) upon
the effective date of Amendment No. 1 to the Original Agreement for the grant of
rights under the Media Patent Rights.

4.2    Patent Cost Reimbursement. Company shall reimburse Hospital for all costs
associated with the preparation, filing, prosecution and maintenance of all
Patent Rights ("Patent Costs"). As of the Original Agreement Effective Date,
Hospital has incurred approximately [***] Dollars ($[***]) in Patent Costs with
respect to Hospital Patent Rights. As of the effective date of Amendment No. 1
to the Original Agreement, Hospital and Harvard have incurred approximately
Thirteen Thousand Dollars ($13,000.00) in Patent Costs with respect to Media
Patent Rights. Company shall pay such amounts to Hospital based upon the
following schedule:
•
$[***] within [***] days of the [***]

•
All Patent Costs with respect to Media Patent Rights within [***] days after the
effective date of Amendment No. 1 to the Original Agreement

•
$[***] on the [***] anniversary of the [***]

•
[***] on the [***] anniversary of the Original Agreement Effective Date



Company shall pay to Hospital, or at Hospital's request directly to patent
counsel, all other Patent Costs within [***] days of Company’s receipt of an
invoice for such Patent Costs either from Hospital or Hospital’s patent counsel.
Hospital shall instruct patent counsel to provide copies to Hospital for
Hospital’s administrative files of all invoices detailing Patent Costs which are
sent directly to Company.


4.3    Annual License Fee; Annual Maintenance Fee.


Page 15 of 45
Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


(a)
Annual License Fee. Company shall pay to Hospital the non-refundable amount of
[***] Dollars ($[***]) as an annual license fee (the “Annual License Fee”)
within [***] days after each of the first (1st) and second (2nd) anniversaries
of the Original Agreement Effective Date; provided that such Annual License Fee
shall increase to [***] Dollars ($[***]) as of July 30, 2013 and become payable
upon the third (3rd) anniversary of the Original Agreement Effective Date and
each subsequent anniversary thereafter.

The first [***] Dollars ($[***]) of the Annual License Fees shall be creditable
against royalties subsequently due on Net Sales amounts made during the [***]
and [***] calendar years following the Original Agreement Effective Date, if
any, but shall not be credited against royalties due on Net Sales made in any
other subsequent year.
(b)
Annual Maintenance Fee. Beginning on the third (3rd) anniversary of the Original
Agreement Effective Date, Company shall pay the amount of [***] Dollars ($[***])
as an annual maintenance fee (the “Annual Maintenance Fee”) to Hospital within
[***] days after each anniversary of the Original Agreement Effective Date. The
Annual Maintenance Fee shall be non-refundable and non-creditable against
royalties. Except as provided for in Section 4.3(e) below, the Annual
Maintenance Fee shall be non-refundable.

(c)
Media Patent Rights Annual License Fee. Company shall pay to Hospital the
non-refundable amount of [***] Dollars ($[***]) as an annual license fee for the
grant of rights under the Media Patent Rights (the “Media Patent Rights Annual
License Fee”) within [***] days after each anniversary of the Original Agreement
Effective Date.

(d)
Crediting of Media Patent Rights Annual License Fee. Each Media Patent Rights
Annual License Fee shall be creditable against royalties subsequently due on Net
Sales amounts from Products or Processes relying on the Media Patent Rights made
in the same year as such fee is due, and against milestones subsequently due in
the same year as such fee is due, but shall not be credited against royalties
due on Net Sales made or milestones payable in any other subsequent year.
However, the first [***] Dollars ($[***]) of Media Patent Rights Annual License
Fees shall be creditable against royalties subsequently due on Net Sales amounts
made and milestones payable during the [***] and [***] calendar years following
the Original Agreement Effective Date, if any, but shall not be credited against
royalties due on Net Sales made or milestones payable in any other prior or
subsequent year.

(e)
Crediting of Annual Maintenance Fee. [***] Dollars ($[***]) of the Annual
Maintenance Fee shall be creditable against royalties subsequently due on Net
Sales amounts from Products or Processes relying on the Hospital Patent Rights
within the License Field made in the same year as such Annual Maintenance Fee is
due, and against milestones subsequently due in the same year as such Annual
Maintenance Fee is due, but shall not be credited against



Page 16 of 45
Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


royalties due on Net Sales made or milestones payable in any other subsequent
year.
4.4    Milestone Payments.
(a)
In addition to the payments set forth in Sections 4.1 through 4.3 above, Company
shall pay Hospital the following milestone payments, which shall be due and
payable as set forth in Section 4.4(c) below:

(i)
[***] Dollars ($[***]) (i) within [***] days of achieving Clinical Proof of
Concept, or (ii) on the [***] anniversary of the Restated Effective Date,
performance of either one of (i) and (ii) shall constitute full satisfaction of
Section 3.1(a)(vi); and

(ii)
[***] Dollars ($[***]) on the [***] and/or [***] and/or [***]; and

(i)
[***] Dollars ($[***]) on the [***] and/or [***] and/or [***]; and

(iv)
[***] Dollars ($[***]) on the date of [***]; and

(v)
[***] Dollars ($[***]) on the date of [***]; and

(i)
[***] Dollars ($[***]) on the date of [***] and/or [***]; and

(vii)
[***] Dollars ($[***]) on the earlier of (i) the date of [***] and/or [***] or
(ii) [***] months after the date of [***] and/or [***]; and

(viii)
[***] Dollars ($[***]) on the date in the first calendar year in which Net Sales
amounts equal or exceed [***] Dollars ($[***]); and

(ix)
[***] Dollars ($[***]) on the date in the first calendar year in which Net Sales
amounts equal or exceed [***] Dollars ($[***]); and

(x)
[***] Dollars ($[***]) on the date in the first calendar year in which Net Sales
amounts equal or exceed [***] Dollars ($[***]); and

(xi)
[***] Dollars ($[***]) on the date in the first calendar year in which Net Sales
amounts equal or exceed [***] Dollars ($[***]); and

(xii)
[***] Dollars ($[***]) on the date in the first calendar year in which Net Sales
amounts equal or exceed [***] Dollars ($[***]); and

(xiii)
[***] Dollars ($[***]) on the date in the first calendar year in which Net Sales
amounts equal or exceed [***] Dollars ($[***]); and

(xiv)
[***] Dollars ($[***]) on the date in the first calendar year in which Net Sales
amounts equal or exceed [***] Dollars ($[***]).



Page 17 of 45
Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


(b)
For the avoidance of doubt, should the milestone described in clause (vii) above
be achieved before the milestone in clause (vi) above is achieved, the milestone
payments described in clause (vi) will be due and payable concurrently with the
milestone payment described in clause (vii), and should Net Sales amounts be
equal to or greater than more than one of the above as yet to be achieved
milestones in any given calendar year, all such milestones first achieved in
such calendar year shall be due for that calendar year.

(a)
All payments due to Hospital under this Section 4.4 shall be due and payable by
Company within [***] days after the end of each Reporting Period, and shall be
accompanied by a report as set forth in Sections 5.2 and 5.3. The milestone
payments set forth in this Section 4.4 shall each be payable no more than once.

4.5    Royalties and Sublicense Income.
(a)
Royalty Payments in the License Field. Beginning with the First Commercial Sale
of any Product or Process in the License Field, Company shall pay Hospital
during the term of any license granted under Section 2.1(a)(i), a royalty of:
(i) [***] percent ([***]%) of the Net Sales amounts of all Products or Processes
for all human applications and (ii) [***] percent ([***]%) of the Net Sales
amounts of all Products and Processes for all animal applications. In the event
that Company reasonably determines that royalty payments to one or more third
parties are required in order to avoid potential infringement of third party
patent rights, Company shall notify Hospital via Hospital’s Chief Innovation
Officer promptly following Company’s decision to pursue a license from the
applicable third party and, if such payments are in excess of [***] percent
([***]%) of Net Sales, Company may offset a total of [***] percent ([***]%) of
such third-party payments that are due under this Section 4.5(a) to Hospital in
the same Reporting Period. Without limiting the foregoing, in connection with
providing notification to Hospital of Company’s intent to pursue a third party
license, Company shall provide an explanation of its rationale for pursuing the
license. In the event that Hospital notifies Company that Hospital has concerns
regarding Company’s determination to seek such license, the Parties shall be
convened to review the determination. Failing satisfactory resolution from the
Parties, the matter shall be discussed between Company’s CEO or Chairman and the
Hospital’s Director of Innovation; provided that, Company’s CEO shall have final
decision-making authority with respect to such matter and Company shall not be
required to delay obtaining the proposed third party license for more than [***]
days in total as a result of the foregoing review and executive consultation
process.

(b)
Royalty Payments in the Limited Field. Beginning with the First Commercial Sale
of any Product or Process in the Limited Field, Company



Page 18 of 45
Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


shall pay Hospital during the term of any license granted under Section
2.1(a)(ii) with respect to Hospital’s and Harvard’s rights in and to Media
Patent Rights in the Limited Field, a royalty of (i) [***] percent ([***]%) of
the Net Sales amounts of all Products or Processes for all human applications
and (ii) [***] percent ([***]%) of the Net Sales amounts of all Products or
Processes for all animal applications in the Limited Field. Notwithstanding
anything to the contrary in this Section 4.5(b), to the extent that any Product
or Process is directly covered by an issued Claim of the Media Patent Rights in
any country in which such Product or Process is being sold by Company (each, a
“Media Royalty-Bearing Product”) then, commencing on the date of expiration of
such issued Claim(s) and for a period of [***] months thereafter, Company shall
pay Hospital a royalty of (i) [***] percent ([***]%) of the Net Sales of Media
Royalty-Bearing Products for all human applications in the Limited Field; and
(ii) [***] percent ([***]%) of the Net Sales of Media Royalty-Bearing Products
for all animal applications in the Limited Field.
(c)
Royalty Adjustment Floor. Notwithstanding anything to the contrary in this
Agreement, (i) in no event will the royalty payments under Section 4.5(a) be
reduced by more than [***] percent ([***]%) in any given calendar year as a
result of the application to a given Product or Process of the reductions set
forth in both Section 1.15(g) and Section 4.5(b) and (ii) in no event will the
royalty payments under Section 4.5(a) be reduced by more than [***] percent
([***]%) in any given calendar year as a result of the application to a given
Product or Process of the reductions set forth in either Section 1.15(g) or
Section 4.5(b).

(d)
Sublicense Income Payments.

(i)
Company shall pay Hospital a percentage of any Sublicense Income received by
Company according to the following schedule:

Date of Receipt of Sublicense Income
Percentage of Sublicense Income due to Hospital
[***]
[***] %
[***]
[***] %
[***]
[***] %
[***]
[***] %











Page 19 of 45
Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED






(ii)
Notwithstanding anything to the contrary in Section 4.5(d)(i), the:

(A) percentage of Sublicense Income due to Hospital on [***] will only be
adjusted to [***]% as provided in Section 4.5(d)(i) if Company pays Hospital a
non-refundable, non-creditable buy-down fee of [***] Dollars ($[***]) upon the
Restated Effective Date, otherwise it shall remain [***]%; and
(B) percentage of Sublicense Income due to Hospital on [***] will only be
adjusted to [***]% as provided in Section 4.5(d)(i) if Company pays Hospital a
non-refundable, non-creditable buy-down fee of [***] Dollars ($[***]) upon the
first anniversary of the Restated Effective Date.
(i)
All payments due to Hospital under this Section 4.5 shall be due and payable by
Company within [***] days after the end of each Reporting Period, and shall be
accompanied by a report as set forth in Sections 5.3 and 5.4.

4.6    Liquidity Event Milestone Fee. Company shall pay Hospital [***] Dollars
($[***]) (the “Liquidity Event Fee”), within [***] days following the first to
occur of the following:
(a)
The closing of the first (1st) sale by the Company of originally issued
securities of the Company on or after [***] 20[***] (an “IPO”); provided that,
if the proceeds to the Company from such IPO are less than [***] Dollars
($[***]), Company shall pay one percent ([***]%) of such proceeds to Hospital
within [***] days following such closing, and thereafter on each anniversary of
such closing, shall pay to Hospital the lesser of [***] percent ([***]%) of such
proceeds or the payment amount that, when combined with prior payments pursuant
to this Section 4.6(a), would equal [***] Dollars ($[***]); or

(b)
[***] 20[***]; or

(c)
The closing of the first to occur of any of the following transactions (each, a
“Change of Control”):

(i)
a sale, conveyance or other disposition of all or substantially all of the
assets of the Company (other than to an Affiliate of Company as part of a
reorganization or restructuring); or

(ii)
a merger or consolidation of Company with or into any other entity, unless the
stockholders of Company immediately before the transaction own fifty



Page 20 of 45
Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


percent (50%) or more of the voting or capital stock of the acquiring or
surviving corporation following the transaction;
provided that if the proceeds to the Company of such Change of Control are less
than [***] Dollars ($[***]), Company shall pay to Hospital [***] Dollars
($[***]) within [***] days following such Change of Control and thereafter shall
pay to Hospital [***] ($[***]) on each of the first three (3) anniversaries of
such Change of Control.
Provided, however, that this Section 4.6 shall terminate upon the full payment
of the Liquidity Event Fee.
4.7    Form of Payment. All payments due under this Agreement shall be drawn on
a United States bank and shall be payable in United States dollars. Each payment
shall reference this Agreement and its Agreement Number and identify the
obligation under this Agreement that the payment satisfies. Conversion of
foreign currency to U.S. dollars shall be made at the conversion rate existing
in the United States, as reported in The Wall Street Journal, on the last
working day of the applicable Reporting Period. Such payments shall be without
deduction of exchange, collection or other charges, and, specifically, without
deduction of withholding or similar taxes or other government imposed fees or
taxes, except as legally required or permitted in the definition of Net Sales.
Checks for all payments due to the Hospital under this Agreement shall be made
payable to the Hospital and addressed as set forth below:
Massachusetts General Hospital
BOA-Lockbox Services
PCSR Lockbox #[***]
MA5-527-02-07
2 Morrissey Blvd
Dorchester, MA 02125
Reference Agreement #: A209968
Payments via wire transfer should be made as follows:
ACH Credit: ABA # 011-000-138
Federal Reserve Wire: ABA#026-009-593
SWIFT Code: BOFAUS3N
Account #[***]
Massachusetts General Hospital
Bank of America
100 Federal Street
Boston, MA 02110
Reference Agreement #: A209968


Page 21 of 45
Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


4.8    Overdue Payments. The payments due under this Agreement shall, if
overdue, bear interest beginning on the first day following the Reporting Period
to which such payment was incurred and until payment thereof at a per annum rate
equal to two percent (2%) above the prime rate in effect on the due date as
reported by The Wall Street Journal, such interest rate being compounded on the
last day of each Reporting Period, not to exceed the maximum permitted by law.
Any such overdue payments when made shall be accompanied by all interest so
accrued. Said interest and the payment and acceptance thereof shall not preclude
Hospital from exercising any other rights it may have as a consequence of the
lateness of any payment.
5.     REPORTS AND RECORDS
5.1    Diligence Reports. Within [***] days after the end of each calendar year
until such time as a First Commercial Sale has been achieved in the United
States and the objectives set forth in Section 3.1 (b) have been achieved,
Company shall report in writing to Hospital on progress made toward such
objectives during such preceding 12 month period, including, without limitation,
progress on research and development, status of applications for regulatory
approvals, manufacturing, sublicensing and the number of sublicenses entered
into and marketing.
5.2    Milestone Achievement Notification. Company shall, along with delivering
payment as set forth in Section 4.7, report to Hospital the dates on which it
achieves the milestones set forth in Section 4.4 within [***] days after the
Reporting Period during which each such milestone was achieved.
5.3    Sales Reports. Company shall report to Hospital the date on which it
achieves the First Commercial Sale in each country of the License Territory
within [***] days of each such occurrence. Following the First Commercial Sale,
Company shall deliver reports to Hospital within [***] days after the end of
each Reporting Period. Each report under this Section 5.3 shall have
substantially the format outlined in Appendix E, shall be certified as correct
by an officer of Company and shall contain at least the following information
(or as otherwise determined by the Parties) as may be pertinent to a royalty
accounting hereunder for the immediately preceding Reporting Period:
(a)
the number of Products and Processes Sold by Company, its Affiliates and
Sublicensees in each of (i) the United States, (ii) the European Union, (iii)
Japan and (iv) all other countries in aggregate (each of (i), (ii), (iii) and
(iv), a “Reporting Territory”);

(b)
the amounts billed or invoiced by Company, its Affiliates and Sublicensees for
each Product and Process, in each Reporting Territory, and total billings due
for all Products and Processes;

(c)
calculation of Net Sales for the applicable Reporting Period in each Reporting
Territory, including an itemized listing of permitted offsets and deductions;



Page 22 of 45
Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


(d)
total royalties payable on Net Sales in U.S. dollars, together with the exchange
rates used for conversion; and

(e)
any other payments due to Hospital under this Agreement.

If no amounts are due to Hospital for any Reporting Period, the report shall so
state.
In addition to the above, in each such report, Company shall separately account
(i) for royalties owed for Net Sales of Products and/or Processes covered solely
by Media Patent Rights and solely by Hospital Patent Rights and (ii) for
royalties owed for Net Sales of Products and/or Processes covered by both Media
Patent Rights and Hospital Patent Rights. Such reporting shall be of sufficient
detail as to how the separate royalties were calculated in relation to (ii)
above. Absent the Company's ability to accurately determine the royalties for
each of the Hospital Patent Rights and Media Patent Rights as they relate to
Products and/or Processes covered by both Media Patent Rights and Hospital
Patent Rights, Company shall specify in its independent, good faith discretion
the amount of such royalties attributable to the Media Patent Rights.
5.4    Sublicense Income Reports. Company shall, along with delivering payment
as set forth in Section 4.7, report to Hospital within [***] days after the end
of each Reporting Period the amount of all Sublicense Income received by Company
during such Reporting Period, and Company's calculation of the amount due and
paid to Hospital from such income, including an itemized listing of the source
of income comprising such consideration, and the name and address of each entity
making such payments in substantially the format outlined in Appendix F.
Additionally, Company shall separately account for Sublicense Income owed with
respect to the Hospital Patent Rights and the Media Patent Rights. Absent
Company's ability to accurately determine the Sublicense Income with respect to
the each of the Hospital Patent Rights and Media Patent Rights, Company shall
specify in its independent, good faith discretion the amount of such Sublicense
income attributable to the Media Patent Rights.
5.5    Audit Rights. Company shall maintain, and shall cause each of its
Affiliates and Sublicensees to maintain, complete and accurate records relating
to the rights and obligations under this Agreement and any amounts payable to
Hospital in relation to this Agreement, which records shall contain sufficient
information to permit Hospital and its representatives to confirm the accuracy
of any payments and reports delivered to Hospital and compliance in all other
respects with this Agreement. Company shall retain and make available, and shall
require each of its Affiliates and Sublicensees to retain and make available,
such records for at least [***] years following the end of the calendar year to
which they pertain, to Hospital and/or its representatives and upon at least
[***)] days’ advance written notice, for inspection during normal business
hours, to verify any reports and payments made and/or compliance in other
respects under this Agreement. If any examination conducted by Hospital or its
representatives pursuant to the provisions of this Section show an
underreporting or underpayment of [***] percent ([***]%) or more in any calendar
year due to Hospital hereunder, then, subject to Company’s right to discuss or
dispute the results of such examination, including obtaining a report from a
mutually agreed upon auditor, which results would be binding upon both parties,
Company shall bear the full cost of such audit and shall remit any amounts due
to Hospital


Page 23 of 45
Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


(including interest due in accordance with Section 4.8) within [***] days of
receiving notice thereof from Hospital.
6.     PATENT PROSECUTION AND MAINTENANCE
6.1    Prosecution. Hospital shall be responsible for the preparation, filing,
prosecution and maintenance of all patent applications and patents included in
Patent Rights. Company shall reimburse Hospital for Patent Costs incurred by
Hospital relating thereto in accordance with Section 4.2; provided that Hospital
and Company shall discuss and agree in advance on the countries in which
Hospital will prosecute the Patent Rights, so that Company may elect in advance,
pursuant to Section 6.3, not to pay costs for any countries in which Company
does not desire to fund such prosecution.
6.2    Copies of Documents. With respect to any Patent Right licensed hereunder,
Hospital shall instruct the patent counsel prosecuting such Patent Right to (i)
copy Company on patent prosecution documents that are received from or filed
with the United States Patent and Trademark Office and foreign equivalent, as
applicable; (ii) if requested by Company, provide Company with copies of draft
submissions to the USPTO prior to filing; and (iii) give consideration to the
comments and requests of Company or its patent counsel.
6.3    Company’s Election Not to Proceed. Company may elect to surrender any
patent or patent application in Patent Rights in any country upon [***] days
advance written notice to Hospital. Such notice shall relieve Company from the
obligation to pay for future Patent Costs but shall not relieve Company from
responsibility to pay Patent Costs actually incurred prior to the expiration of
the [***] day notice period. Such U.S. or foreign patent application or patent
shall thereupon cease to be a Patent Right hereunder, Company shall have no
further rights therein and Hospital shall be free to license its rights to that
particular U.S. or foreign patent application or patent to any other party on
any terms.
6.4    Confidentiality of Prosecution and Maintenance Information. Company
agrees to treat all information related to prosecution and maintenance of Patent
Rights as Confidential Information in accordance with the provisions of Appendix
C. Additionally, Hospital agrees to treat all information provided by or on
behalf of Company related to its prosecution strategy as Confidential
Information in accordance with the provisions of Appendix C.
7.     THIRD PARTY INFRINGEMENT AND LEGAL ACTIONS
7.1    Hospital Right to Prosecute. Hospital will protect the Patent Rights from
infringement and prosecute infringers when, in its sole judgment, such action
may be reasonably necessary, proper and justified. If Company shall have
supplied Hospital with prima facie infringement of a claim of a Hospital Patent
Right in the License Field, or of a Media Patent Right in the Limited Field, in
each case in the License Territory by a third party which poses a material
threat to Company’s rights under this Agreement, Company may by notice request
Hospital to take steps to protect such Patent Right. Hospital shall notify
Company within [***] days of the receipt of such notice whether Hospital intends
to prosecute the alleged infringement. If Hospital notifies Company that it
intends to so prosecute, Hospital shall, within [***] months of its notice to


Page 24 of 45
Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


Company either (a) cause such infringement to terminate, or (b) initiate legal
proceedings against the infringer.
7.2    Company Right to Prosecute. In the event Hospital notifies Company that
Hospital does not intend to prosecute infringement identified under Section 7.1
or otherwise fails to cause such infringement to terminate or initiate legal
proceedings against the infringer within three (3) months, Company may, upon
notice to Hospital, initiate legal proceedings against the infringer at
Company’s expense with respect to a claim of a Hospital Patent Right in the
License Field, or of a Media Patent Right in the Limited Field, in the License
Territory. Before commencing such action, Company and, as applicable, any
Affiliate, shall consult with Hospital, concerning, among other things,
Company’s standing to bring suit, the selection of counsel and the jurisdiction
for such action and shall consider the views of Hospital regarding the proposed
action, including, without limitation with respect to potential effects on the
public interest. Company shall be responsible for all costs, expenses and
liabilities in connection with any such action and shall indemnify and hold
Hospital and Harvard harmless therefrom, regardless of whether Hospital or
Harvard is a party-plaintiff, except for the expense of any independent counsel
retained by Hospital in accordance with Section 7.5 below.
7.3    Hospital and/or Harvard Joined as Party-Plaintiff. If Company elects to
commence an action as described in Section 7.2 above, Hospital and/or Harvard
shall have, in its sole discretion, the option to join such action as a
party-plaintiff. If joinder of Hospital and/or Harvard as a party-plaintiff is
necessary or desirable in order for Company to bring or maintain such action or
to prove damages in such action, and Company requests that Hospital and/or
Harvard be joined, Hospital and/or Harvard may either, in its sole discretion,
permit itself to be joined as a party-plaintiff at the sole expense of Company,
or assign to Company all of Hospital’s and/or Harvard’s right, title and
interest in and to the Patent Right which is the subject of such action (subject
to all of Hospital’s and/or Harvard’s obligations to the government under law
and any other rights that others may have in such Patent Right). If Hospital
and/or Harvard makes such an assignment, such action by Company shall thereafter
be brought or continued without Hospital and/or Harvard as a party; provided,
however, that Hospital and/or Harvard shall continue to have all rights of
prosecution and maintenance with respect to Patent Rights and Company shall
continue to meet all of its obligations under this Agreement as if the assigned
Patent Right were still licensed to Company hereunder.
7.4    Notice of Actions; Settlement. Company shall promptly inform Hospital of
any action or suit relating to Patent Rights and shall not enter into any
settlement, consent judgment or other voluntary final disposition of any action
relating to Patent Rights, including but not limited to appeals, without the
prior written consent of Hospital and/or Harvard, as applicable.
7.5    Cooperation. Each Party agrees to cooperate reasonably in any action
under Section 7 which is controlled by the other Party, provided that the
controlling Party reimburses the cooperating Party for any costs and expenses
incurred by the cooperating Party in connection with providing such assistance,
except for the expense of any independent counsel retained by the cooperating
Party in accordance with this Section 7.5. Such controlling Party shall keep the
cooperating Party informed of the progress of such proceedings and shall make
its counsel


Page 25 of 45
Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


available to the cooperating Party. The cooperating Party shall also be entitled
to independent counsel in such proceedings but at its own expense, said expense
to be offset against any damages received by the Party bringing suit in
accordance with Section 7.6.
7.6    Recovery. Any award paid by third parties as the result of such
proceedings (whether by way of settlement or otherwise) shall first be applied
to reimbursement of any legal fees and expenses incurred by either Party and
then the remainder shall be divided between the Parties as follows:
(i)
Company shall receive an amount equal to its lost profits or a reasonable
royalty on the infringing sales, or whichever measure of damages the court shall
have applied; and

(ii)
Hospital shall receive an amount equal to the royalties and other amounts that
Company would have paid to Hospital if Company had Sold the infringing Products
and Services rather than the infringer; and

(iii)
the balance, if any, remaining after Company and Hospital have been compensated
under Section 7.6(a) shall be shall be shared [***] percent ([***]%) to the
controlling party and [***] ([***]%) to the cooperating party.

8.     INDEMNIFICATION AND INSURANCE
8.1    Indemnification.
(a)
Company shall indemnify, defend and hold harmless Hospital and Harvard and their
Affiliates and their respective current or former trustees, directors, officers,
medical and professional staff, governing board members, faculty, students,
employees, and agents and their respective successors, heirs and assigns (the
“Indemnitees”), against any liability, damage, loss or expense (including
reasonable attorney's fees and expenses of litigation incurred by or imposed
upon the Indemnitees or any one of them in connection with any claims, suits,
actions, demands or judgments of any third party arising out of any theory of
product liability (including, but not limited to, actions in the form of
contract, tort, warranty, or strict liability) concerning any Product, Process
or service made, used, or sold or performed pursuant to any right or license
granted under this Agreement. The previous sentence will not apply to any third
party claim that is determined to result from the gross negligence or willful
misconduct of an Indemnitee or from any breach of any obligation of Hospital
and/or Harvard under this Agreement.

(b)
With respect to Patent Cost Reimbursement under Section 4.2, Company agrees to
indemnify, defend and hold Hospital harmless from and against any and all Patent
Costs and costs of collection arising from the failure of Company to timely pay
such Patent Costs.



Page 26 of 45
Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


(c)
Company agrees, at its own expense, to provide attorneys reasonably acceptable
to the Hospital and/or Harvard to defend against any actions brought or filed
against any party indemnified hereunder with respect to the subject of indemnity
contained herein, whether or not such actions are rightfully brought; provided,
however, that any Indemnitee shall have the right to retain its own counsel, at
the expense of Company, if representation of such Indemnitee by counsel retained
by Company would be inappropriate because of conflict of interests of such
Indemnitee and any other party represented by such counsel. Company agrees to
keep Hospital and/or Harvard informed of the progress in the defense and
disposition of such claim and to consult with Hospital and/or Harvard prior to
any proposed settlement.

(d)
This Section 8.1 shall survive expiration or termination of this Agreement.

8.2    Insurance.
(a)
Beginning at such time as any such Product, Process being commercially
distributed, sold, leased or otherwise transferred, or performed or used (other
than for the purpose of obtaining regulatory approvals), by Company, an
Affiliate or Sublicensee, Company shall, at its sole cost and expense, procure
and maintain commercial general liability insurance in amounts not less than
$[***] per incident and $[***] annual aggregate and naming the Indemnitees as
additional insureds. Such commercial general liability insurance shall provide
product liability coverage and shall not have a Contractual Liability Limitation
Endorsement. If Company elects to self-insure all or part of the limits
described above (including deductibles or retentions which are in excess of
$[***] annual aggregate) such self-insurance program must be acceptable to the
Hospital and the Risk Management Foundation. The minimum amounts of insurance
coverage required under this Section 8.2 shall not be construed to create a
limit of Company’s liability with respect to its indemnification under Section
8.1 of this Agreement.

(b)
Company shall provide Hospital with written evidence of such insurance upon
request of Hospital. Company shall provide Hospital with written notice at least
[***] days prior to the cancellation, non-renewal or material change in such
insurance; if Company does not obtain replacement insurance providing comparable
coverage prior to the expiration of such [***] day period, Hospital shall have
the right to terminate this Agreement effective at the end of such [***] day
period without notice or any additional waiting periods.

(c)
Company shall maintain such commercial general liability insurance beyond the
expiration or termination of this Agreement during (i) the period that any such
Product, Process, or service is being commercially distributed, sold, leased or
otherwise transferred, or performed or used (other than for the



Page 27 of 45
Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


purpose of obtaining regulatory approvals), by Company or by a licensee,
affiliate or agent of Company and (ii) a reasonable period after the period
referred to in (c) (i) above which in no event shall be less than [***] years.
(d)
This Section 8.2 shall survive expiration or termination of this Agreement.

9.     DISCLAIMER OF WARRANTIES; LIMITATION OF LIABILITY
9.1    Title to Patent Rights. To the best knowledge of Hospital’s Innovation
Office, Hospital is the owner by assignment from Dr. Jonathan Tilly, [***] and
Dr. Joshua Johnson of the Hospital Patent Rights, and Hospital and Harvard are
the only owners by assignment from Dr. Jonathan Tilly and [***], respectively,
of the Media Patent Rights and Hospital has the authority to enter into this
Agreement and license the Hospital Patent Rights and the Media Patent Rights to
Company hereunder.
9.2    No Warranties. EXCEPT AS PROVIDED IN SECTION 9.1 ABOVE, NEITHER HOSPITAL
NOR HARVARD MAKES ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND, EXPRESS OR
IMPLIED, CONCERNING THE PATENT RIGHTS AND THE RIGHTS GRANTED HEREUNDER,
INCLUDING, WITHOUT LIMITATION, WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NONINFRINGEMENT, VALIDITY OF PATENT RIGHTS CLAIMS, WHETHER
ISSUED OR PENDING, AND THE ABSENCE OF LATENT OR OTHER DEFECTS, WHETHER OR NOT
DISCOVERABLE, AND HEREBY DISCLAIMS THE SAME. SPECIFICALLY, AND NOT TO LIMIT THE
FOREGOING, NEITHER HOSPITAL NOR HARVARD MAKES ANY WARRANTY OR REPRESENTATION (a)
REGARDING THE VALIDITY OR SCOPE OF ANY OF THE CLAIM(S), WHETHER ISSUED OR
PENDING, OF ANY OF THE PATENT RIGHTS, AND (b) THAT THE EXPLOITATION OF THE
PATENT RIGHTS OR ANY PRODUCT OR PROCESS WILL NOT INFRINGE ANY PATENTS OR OTHER
INTELLECTUAL PROPERTY RIGHTS OF HOSPITAL, HARVARD OR OF ANY THIRD PARTY.
9.3    Limitation of Liability. IN NO EVENT SHALL EITHER PARTY OR HARVARD OR ANY
OF THEIR RESPECTIVE AFFILIATES OR ANY OF THEIR RESPECTIVE TRUSTEES, DIRECTORS,
OFFICERS, MEDICAL AND PROFESSIONAL STAFF, EMPLOYEES AND AGENTS BE LIABLE TO THE
ANOTHER OR ANY OF ITS AFFILIATES FOR INDIRECT, SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES OF ANY KIND ARISING IN ANY WAY OUT OF THIS AGREEMENT OR
THE LICENSE RIGHTS GRANTED HEREUNDER, HOWEVER CAUSED AND ON ANY THEORY OF
LIABILITY, INCLUDING WITHOUT LIMITATION SUCH DAMAGES THAT ARE ECONOMIC DAMAGES
OR INJURY TO PROPERTY OR LOST PROFITS, REGARDLESS OF WHETHER SUCH ENTITY SHALL
BE ADVISED, SHALL HAVE OTHER REASON TO KNOW, OR IN FACT SHALL KNOW OF THE
POSSIBILITY OF THE FOREGOING; PROVIDED, HOWEVER, NOTHING IN THIS SECTION 9.3
SHALL BE CONSTRUED TO LIMIT COMPANY'S OBLIGATION TO INDEMNIFY HOSPITAL AND
HARVARD UNDER SECTION 8 OF THIS AGREEMENT.


Page 28 of 45
Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


10.     TERM AND TERMINATION
10.1    Term. The term of this Agreement shall commence on the Original
Agreement Effective Date and shall remain in effect on a Product-by-Product,
Process-by-Process and country-by-country basis until the date on which all
Claims that cover the applicable Product or Process in the applicable country
have expired or been abandoned, unless this Agreement is terminated earlier in
accordance with any of the other provisions of Section 10. Following expiration
of this Agreement with respect to a Product or Process in a particular country,
as described in the prior sentence, the licenses and rights granted to Company
pursuant to Section 2.1 shall remain in effect on a perpetual, royalty-free and
non-exclusive basis.
10.2    Termination for Failure to Pay. If Company fails to make any payment due
hereunder, Hospital shall have the right to terminate this Agreement upon [***]
days written notice, unless Company makes such payments plus any interest due,
as set forth in Section 4.7, within said [***] day notice period. If payments
are not made, Hospital may immediately terminate this Agreement at the end of
said [***] day period. Company shall be entitled to only one such cure period in
a calendar year; for a second failure to make payment on time, Hospital shall
have the right to terminate this Agreement immediately upon written notice.
Notwithstanding the foregoing, if Company in good faith disputes a payment
obligation asserted by Hospital, then, providing Company shall make said
disputed payment and Hospital shall place said payment in escrow, such
termination right shall be tolled until after such dispute is resolved, and this
Agreement shall not terminate based on such dispute if Company pays all amounts
ultimately determined to be due within [***] days following the resolution of
such dispute in accordance with Section 12.8.
10.3    Termination for Insurance and Insolvency.
(a)
Insurance. Hospital shall have the right to terminate this Agreement in
accordance with Section 8.2(b) if Company fails to maintain the insurance
required by Section 8.2.

(b)
Insolvency and other Bankruptcy Related Events. Hospital shall have the right to
terminate this Agreement immediately upon written notice to Company with no
further notice obligation or opportunity to cure if Company: (i) shall make an
assignment for the benefit of creditors; or (ii) or shall have a petition in
bankruptcy filed for or against it (provided that in the case of a petition in
bankruptcy filed against it, Hospital shall not have the right to terminate this
Agreement if such petition is dismissed within sixty (60) days following the
filing of such petition).

10.4    Termination for Non-Financial Default. If Company, any of its Affiliates
or any Sublicensee shall materially default in the performance of any of its
other obligations under this Agreement not otherwise covered by the provisions
of Section 10.2 and 10.3, and if such material default has not been cured within
[***] days after notice by Hospital in writing of such default, then, subject to
Company’s right to unilaterally extend any diligence obligation as provided in
Section 3.2(c) above, Hospital may immediately terminate this Agreement, and/or


Page 29 of 45
Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


any license granted hereunder with respect to the country or countries in which
such default has occurred, at the end of said [***] day cure period. Hospital
shall also have the right to terminate this Agreement and/or any such license
immediately, upon written notice, in the event of [***] or more material
defaults in any [***] year period even if cured within such [***] day period.
10.5    Challenging Validity. During the term of this Agreement, Company shall
not challenge, and shall restrict its Affiliates and Sublicensees from
challenging the validity of the Patent Rights and, in the event of any breach of
this provision by Company, Hospital shall have the right to terminate this
Agreement and any license granted hereunder immediately. In addition, if the
Patent Rights are upheld, Company shall reimburse Hospital and Harvard for their
legal costs and expenses incurred in defending any such challenge by Company or
its Affiliates or Sublicensees in any country in which Company and its
Affiliates and Sublicensees retain a license to such Patent Rights under this
Agreement.
10.6    Termination by Company. Company shall have the right to terminate this
Agreement in its entirety by giving ninety (90) days advance written notice to
Hospital and upon such termination shall immediately cease all use and Sales of
Products and Processes, subject to Section 10.9. Company shall also have the
right to terminate its license hereunder with respect to the Hospital Patent
Rights in the License Field, or the Media Patent Rights in the Limited Field, by
giving ninety (90) days advance written notice to Hospital and upon such
termination shall immediately cease all use and Sales of Products and Processes
using the Hospital Patent Rights in the License Field, or the Media Patent
Rights in the Limited Field, as applicable, subject to Section 10.9. Following
such a termination: (a) with respect to the Hospital Patent Rights in the
License Field only, Section 3.1(a), and to the extent not already achieved or
paid, Sections 4.3(a), 4.3(b), 4.4(a)(ii) and 4.4(a)(iii) shall no longer have
any force or effect provided however, in the event any such written notice of
termination by Company is received within 90 days prior to or 60 days after any
given anniversary of the Original Agreement Effective Date, payments to Hospital
pursuant to sections 4.3(a) and 4.3(b) shall be made in accordance with the
normal payment schedule provided within those sections; (b) with respect to the
Media Patent Rights only, Sections 3.1(b), 3.1(c), and to the extent not already
achieved or paid, Sections 4.3(c), 4.4(a)(vi) and 4.4(a)(vii) shall no longer
have any force or effect provided however, in the event any such written notice
of termination by Company is received within 90 days prior to or 60 days after
any given anniversary of the Original Agreement Effective Date, payments to
Hospital pursuant to section 4.3(c) shall be made in accordance with the normal
payment schedule provided within that section; and (c) except as expressly
provided in this Section 10.6, this Agreement shall remain in full force and
effect.
10.7    Effect of Termination on Sublicenses. Any sublicenses granted by Company
under this Agreement shall provide for assignment to Hospital of Company’s
interest therein, upon termination (but not expiration) of this Agreement or
upon termination of any license hereunder under which such sublicense has been
granted. Upon assignment of any such sublicense to Hospital upon termination,
the rights granted to the Sublicensee in such sublicense shall survive; provided
that, (a) Hospital shall not be obligated to accept the assignment of any such
sublicense if the Sublicensee is then in material default of any of the
obligations required to be imposed on Sublicensees pursuant to this Agreement
and (b) Hospital shall not have any liability for


Page 30 of 45
Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


Company’s obligations pursuant to the sublicense beyond Hospital’s obligations
with respect to the sublicensed rights under this Agreement.
10.8    Effects of Termination of Agreement. Upon termination of this Agreement
or any of the licenses hereunder for any reason, final reports in accordance
with Section 5 shall be submitted to Hospital and all royalties and other
payments, including without limitation any unreimbursed Patent Costs, accrued or
due to Hospital as of the termination date shall become immediately payable.
Company shall cease, and shall cause its Affiliates and require its Sublicensees
to cease under any sublicense granted by Company under this Agreement, all Sales
and uses of Products and Processes upon such termination (but not expiration),
subject to Sections 10.7 and 10.9. The termination or expiration of this
Agreement or any license granted hereunder shall not relieve Company, its
Affiliates or Sublicensees of obligations arising before such termination or
expiration.
10.9    Inventory. Upon early termination of this Agreement other than for
Company default under Section 10.4, Company, Company Affiliates and Sublicensees
may complete and sell any work-in-progress and inventory of Products or
Processes that exist as of the effective date of termination, provided that (i)
Company pays Hospital the applicable running royalty or other amounts due on
such Net Sales amounts in accordance with the terms and conditions of this
Agreement, and (ii) Company, Company Affiliates and Sublicensees shall be
permitted, but are not required to complete and sell all work-in-progress and
inventory of Products within [***] months after the effective date of
termination. Upon expiration of this Agreement, Company shall pay to Hospital
the royalties set forth in Section 4.5(a) for post-termination Sales pursuant to
this Section 10.9 of any Product or Process that was in inventory or was a
work-in-progress on the date of termination of this Agreement.
11.     COMPLIANCE WITH LAW
11.1    Compliance. Company shall have the sole obligation for compliance with,
and shall ensure that any Affiliates and Sublicensees comply with, all
government statutes and regulations that relate to Products and Processes,
including, but not limited to, those of the Food and Drug Administration and the
Export Administration, as amended, and any applicable laws and regulations of
any other country in the License Territory. Company agrees that it shall be
solely responsible for obtaining any necessary licenses to export, re-export, or
import Products or Processes covered by Patent Rights and/or Confidential
Information. Company shall indemnify and hold harmless Hospital and Harvard for
any breach of Company's obligations under this Section 11.1.
11.2    Patent Numbers. Company shall cause all Products sold in the United
States to be marked with all applicable U.S. Patent Numbers, to the extent
required by United States law. Company shall similarly cause all Products
shipped to or sold in any other country to be marked in such a manner as to
conform with the patent laws and practices of such country.
12.     MISCELLANEOUS


Page 31 of 45
Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


12.1    Entire Agreement. This Agreement constitutes the entire understanding
between the Parties with respect to the subject matter hereof. The Parties
hereby acknowledge and agree that each of the Original Agreement and the Binding
Term Sheet is hereby amended and restated in its entirety and, as of the
Restated Effective Date, in its entirety superseded in all respects by this
Agreement.
12.2    Notices. Any notices, reports, waivers, correspondences or other
communications required under or pertaining to this Agreement shall be in
writing and shall be delivered by hand, or sent by a reputable overnight mail
service (e.g., Federal Express), or by first class mail (certified or
registered), or by facsimile confirmed by one of the foregoing methods, to the
other Party. Notices will be deemed effective (a) three (3) working days after
deposit, postage prepaid, if mailed, (b) the next day if sent by overnight mail,
or (c) the same day if sent by facsimile and confirmed as set forth above or
delivered by hand. Unless changed in writing in accordance with this Section,
the notice address for Hospital shall be as follows:
Director, Innovation
Massachusetts General Hospital
215 First Street, Suite 500
Cambridge, MA 02142


Unless changed in writing in accordance with this Section, the notice address
for Harvard shall be as follows:
Chief Technology Development Officer
Harvard Office of Technology Development
1350 Massachusetts Avenue Holyoke Center, Suite 727E Cambridge, MA 02138
Fax No. (617) 495-9568


Unless changed in writing in accordance with this Section, the notice address
for Company shall be as follows:
OvaScience, Inc.
9 Fourth Avenue
Waltham, MA 02451
Attn: Chief Legal Officer
12.3    Amendment; Waiver. This Agreement may be amended and any of its terms or
conditions may be waived only by a written instrument executed by an authorized
signatory of the Parties or, in the case of a waiver, by the Party waiving
compliance. The failure of either


Page 32 of 45
Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


Party at any time or times to require performance of any provision hereof shall
in no manner affect its rights at a later time to enforce the same. No waiver by
either Party of any condition or term shall be deemed as a further or continuing
waiver of such condition or term or of any other condition or term.
12.4    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the Parties hereto and their respective
permitted successors and assigns.
12.5    Assignment. Company shall not assign this Agreement or any of its rights
or obligations under this Agreement without the prior written consent of
Hospital; provided, however, that no such consent will be required to assign
this Agreement to an Affiliate of Company, to a successor to all or
substantially all of the Company’s business to which this Agreement pertains or
to a purchaser of all or substantially all of the Company’s assets related to
this Agreement, so long as such Affiliate, successor or purchaser shall agree in
writing to be bound by all of the terms and conditions hereof prior to such
assignment. Company shall notify Hospital in writing of any such assignment and
provide a copy of all assignment documents and related agreements to Hospital
within [***] days of such assignment. Failure of an assignee to agree to be
bound by the terms hereof or failure of Company to notify Hospital and provide
copies of assignment documentation shall, if not cured as permitted by Section
10.4, be grounds for termination of this Agreement for default.
12.6    Force Majeure. Neither Party shall be responsible for delays resulting
from causes beyond the reasonable control of such Party, including without
limitation fire, explosion, flood, war, sabotage, strike or riot, infectious
disease outbreak, civil commotion, lockouts, or other labor disturbances, or
acts of terrorism (each, a “Force Majeure”), provided, that, the nonperforming
Party uses commercially reasonable efforts to avoid or remove such causes of
nonperformance and reasonably re-commences its performance under this Agreement
whenever such causes are removed.
12.7    Use of Name. Neither Party shall use the name of the other Party or
Harvard or of any its Affiliates and their respective current or former
trustees, directors, officers, medical and professional staff, governing board
members, faculty, students, employees, and agents of the other Party or any
adaptation thereof in any advertising, promotional or sales literature,
publicity or in any document employed to obtain funds or financing without the
prior written approval of the Party or individual whose name is to be used. For
Hospital, such approval shall be obtained from Hospital's VP of Public Affairs.
Notwithstanding the forgoing, this shall not prohibit Company from stating the
factual existence of this Agreement and its Terms.
12.8    Governing Law. This Agreement shall be governed by and construed and
interpreted in accordance with the laws of the Commonwealth of Massachusetts,
excluding with respect to conflict of laws, except that questions affecting the
construction and effect of any patent shall be determined by the law of the
country in which the patent shall have been granted. Each Party agrees to submit
to the exclusive jurisdiction of the Superior Court for Suffolk County,
Massachusetts, and the United States District Court for the District of
Massachusetts with respect to any claim, suit or action in law or equity arising
in any way out of this Agreement or the subject matter hereof.


Page 33 of 45
Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


12.9    Board Observer. Hospital shall be entitled to have one representative of
Hospital (the “Hospital Observer”) attend all regularly held and special
meetings of the Board of Directors of Company (the “Board”) in a nonvoting
observer capacity and to receive notice of all meetings of the Board, and
Company shall give such Hospital Observer copies of all notices, minutes,
consents and other material that it provides to its directors at or about the
same time as delivered to such directors; provided, however, that: (a) Company
reserves the right to exclude the Hospital Observer from any meeting or portion
thereof of the Board or from access to any material or portion thereof if
Company reasonably believes that such exclusion or withholding of information
with respect thereto is reasonably necessary (i) to preserve attorney-client
privilege, (ii) in the event the Board intends to discuss or vote upon any
circumstances or matters where there is a material actual or material potential
conflict of interest between Company and Hospital, including without limitation
any discussion of the Parties’ rights and obligations under this Agreement, or
(iii) to comply with the terms and conditions of confidentiality agreements with
third parties; (b) the Hospital Observer shall be an Executive Director,
Director, or Sr. Business Strategy & Licensing Manager from Hospital’s
Innovation Office; the identity of the Hospital Observer shall be subject to the
approval of Company’s Board, which approval shall not to be unreasonably
withheld or delayed; and (c) the Hospital, on behalf of Hospital Observer, shall
enter into a confidentiality agreement with Company in form and substance
reasonably satisfactory to Company requiring the Hospital and Hospital Observer
to maintain the confidentiality of Company information disclosed to the Hospital
Observer. Hospital’s right under this Section 12.9 shall expire upon the earlier
of (A) the closing of the initial public offering of Company’s capital stock,
(B) a Change of Control or (C) if the investors in a Series B preferred stock
sale (or a subsequent round ) by the Company object to the continuation of the
Hospital Observer, the initial closing of such Series B preferred stock sale,
provided the Parties shall agree on alternative arrangements to keep Hospital
informed of the activities of the Company above the current reporting
requirements.
12.10    Hospital Policies. Company acknowledges that Hospital’s employees and
medical and professional staff members and the employees and staff members of
Hospital’s Affiliates are subject to the applicable policies of Hospital and
such Affiliates, including, without limitation, policies regarding conflicts of
interest, intellectual property and other matters. Company shall provide
Hospital with any agreement it proposes to enter into with any employee or staff
member of Hospital or any of Hospital’s Affiliates relating to the subject
matter of this Agreement for Hospital’s prior review and shall not enter into
any oral or written agreement with such employee or staff member which conflicts
with any such policy. Hospital shall provide Company, at Company’s request, with
copies of any such policies applicable to any such employee or staff member.
12.11    Severability. If any provision(s) of this Agreement are or become
invalid, are ruled illegal by any court of competent jurisdiction or are deemed
unenforceable under then current applicable law from time to time in effect
during the term hereof, it is the intention of the Parties that the remainder of
this Agreement shall not be affected thereby. It is further the intention of the
Parties that in lieu of each such provision which is invalid, illegal or
unenforceable, there be substituted or added as part of this Agreement a
provision which shall be as similar as possible in


Page 34 of 45
Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


economic and business objectives as intended by the Parties to such invalid,
illegal or enforceable provision, but shall be valid, legal and enforceable.
12.12    Survival. In addition to any specific survival references in this
Agreement, Sections 1, 2.3, 4.2, 4.7, 4.8, 5.3, 5.4, 5.5, 6.4, 7 (with respect
to any patent infringement action initiated by Company prior to termination of
this Agreement), 8.1, 8.2, 9.2, 9.3, 10.7, 10.8, 10.9, 12.1, 12.2, 12.3, 12.4,
12.6, 12.7, 12.8, 12.10, 12.11, 12.12, 12.13, 12.14, and 12.15 shall survive
termination or expiration of this Agreement. Any other rights, responsibilities,
obligations, covenants and warranties which by their nature should survive this
Agreement shall similarly survive and remain in effect.
12.13    Interpretation. The Parties hereto are sophisticated, have had the
opportunity to consult legal counsel with respect to this transaction and hereby
waive any presumptions of any statutory or common law rule relating to the
interpretation of contracts against the drafter.
12.14    Headings. All headings are for convenience only and shall not affect
the meaning of any provision of this Agreement.
12.15    Full Compliance as of Restated Effective Date. The Parties hereby agree
that each Party is in full compliance with the terms of this Agreement as of the
Restated Effective Date. Without limiting the foregoing, Hospital hereby agrees
that Company as of the Restated Effective Date has fully satisfied the following
sections: 3.1(a)(i)-(v); 3.1(a)(vii); 3.1(a)(viii)(A)-(E); 3.1(b)(i)(A);
3.1(b)(i)(B); 4.1(a); 4.1(b); 4.4(a)(ii); and has been fully compliant with
sections: 3.1(c)(iii); 3.3; 4.2; 4.3(a)-(c); 4.5(a); 4.5(d)(i); 4.5(d)(ii)(A);
4.6; 6.1; 8.2(A); and 12.9.


IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives as of the Restated Effective Date first
written above.
OVASCIENCE, INC.






BY: /s/ Christopher Kroeger   
   Name:




TITLE:  CEO   




DATE:  12/7/17   


THE GENERAL HOSPITAL CORPORATION, D/B/A MASSACHUSETTS GENERAL HOSPITAL


BY: /s/ Emy Chen   
   Name: Emy Chen




TITLE:  Associate Director   




DATE:  November 6, 2017   





Page 35 of 45
Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


Appendix A
BINDING TERM SHEET


The Binding Term Sheet, dated as of August 29, 2016 and executed by both
Hospital and Company, appears on the four pages that immediately follow this
page.


[Remainder of page intentionally left blank]


Page 36 of 45
Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED




ovasctrarmghovaslicen_image1.jpg [ovasctrarmghovaslicen_image1.jpg]


BINDING TERM SHEET
August 29, 2016
Nina Green
Partners HealthCare Innovation 215 First Street, Suite 500
Cambridge, MA 02142 Dear Nina,
1.This binding term sheet (this “Term Sheet”), dated 29 August 2016 (the “BTS
Date”) is entered into as a legally binding contract between OvaScience, Inc., a
Delaware corporation with offices at Nine 4th Avenue in Waltham, MA 02451
(“OvaScience”), and The General Hospital Corporation, d/b/a Massachusetts
General Hospital, a not-for-profit Massachusetts corporation with offices at 55
Fruit Street in Boston, MA 02114 (“Hospital”) (each of OvaScience and Hospital
referred to herein individually as a “Party”, and collectively as the
“Parties”).


2.OvaScience and Hospital previously entered into an exclusive license agreement
related to, inter alia, Hospital’s rights to egg precursor cell technology,
dated June 27, 2011 , which license agreement was subsequently amended by the
Parties in amendments dated September 7 2011, July 30 2013, September 9 2013,
November 14 2013, and December 18 2013 (as so amended, the “Agreement”).


3.In the interest of eliminating ambiguities and any misalignment that might
exist between the Parties on account of the Agreement, and to promote optimal
alignment between the Parties moving forward, the Parties hereby agree to
further amend the Agreement to reflect the modified rights and obligations
provided in Schedule A to this Term Sheet (the “Amended Terms”); provided,
however, that the effectiveness of such Amended Terms is expressly conditioned
upon, and subject to, the approval of OvaScience’s Board of Directors at a
meeting of the Board, which is scheduled to occur on September 7, 2016.


4.In the event that OvaScience’s Board of Directors approves the Amended Terms,
(1) the Agreement shall be deemed to have been amended in accordance with the
Amended Terms immediately effective upon the delivery by OvaScience to Hospital
of written notice of such Board of Directors’ approval, (2) any amounts that are
payable by OvaScience upon execution and/or signing of the amended and restated
license agreement incorporating the Amended Terms will be payable by OvaScience
within ten (10) business days of the date of such written notice (or, if the
amended and restated license is not executed by the Parties and an amount is
payable by OvaScience upon a specified anniversary, within ten (10) business
days of the anniversary of the date of such written notice), and (3) the Parties
will undertake to negotiate and execute in good faith an amended and restated
license agreement that incorporates the substance of the Agreement as further
amended by the Amended Terms, it being expressly understood


Page 37 of 45
Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED




ovasctrarmghovaslicen_image1.jpg [ovasctrarmghovaslicen_image1.jpg]


BINDING TERM SHEET


that no such amended and restated license agreement is required in order to make
the Amended Terms set forth in this Term Sheet effective.
5.The existence and the terms of this Term Sheet, and any information exchanged
in furtherance of generating this Term Sheet and/or in preparing and executing
the amended and restated license agreement, shall be confidential information of
OvaScience. Hospital agrees to hold in confidence and not use, disclose or
reveal to any other person any such information unless and until such
information has become generally available to the public through no fault or
omission on the part of Hospital.
6.The Parties have entered into this Term Sheet on the BTS Date. This Term Sheet
is intended to be a valid and binding agreement, enforceable against the Parties
and their respective successors and assigns, whether or not the Parties enter
into the amended and restated license agreement, subject only to the approval of
OvaScience’s Board of Directors. Any capitalized but undefined terms in this
Term Sheet or Schedule A hereto shall have the meanings ascribed to them in the
Agreement; additionally, “CRE” shall mean commercially reasonable efforts and
shall include considerations of strategy, as well as the presence or absence of
(i) intellectual property protection, and (ii) regulatory requirements or
concerns. The validity, interpretation and performance of this Term Sheet is
controlled by and construed under the laws of the Commonwealth of Massachusetts,
without giving effect to the principles of conflicts of law thereof. The Parties
acknowledge and agree that (a) each Party and its counsel reviewed and
negotiated the terms and provisions of this Term Sheet and have contributed to
its revision, and (b) the rule of construction to the effect that any
ambiguities are resolved against the drafting Party will not be employed in the
interpretation of this Term Sheet. This Term Sheet may be executed by facsimile
and in one or more counterparts, each of which shall be deemed an original and
all of which together shall constitute one agreement binding on both Parties.


OvaScience, Inc.    The General Hospital Corporation (d/b/a     “Massachusetts
General Hospital”)


/s/ Harald Stock                    /s/ Sepideh Hashemi            
By: Harald Stock                    By: Sepideh Hashemi
Title: President and CEO                Title: Market Sector Leader


9/6/16                        9/6/2016                    
Date                        Date






Page 38 of 45
Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


Schedule A
Schedule of Amended Terms to Exclusive License Agreement
Issue
Agreed Upon Provisions (Subject to approval by OvaScience’s Board of Directors)
Consolidation of fields
Merge 3 fields (License, Expanded, JV) into 1 unified “all fields” field
Economic considerations stemming from field consolidation
Aggregate annual payments of $[***] for unified field.
Add two milestones by which OvaScience pays $[***] upon the FCS for both
treating menopause, and for diagnostics.
Royalty on Net Sales. MGH proposes to keep the royalty on Net Sales separate
with [***]% for human, and [***]% for animal, applications.


Solely with respect to the Media Patent Rights, and in consideration for the
[***] extension of FCS obligations by Harvard, OvaScience agrees that it will
continue to pay royalties on Net Sales within the Limited Field (i.e., the
“[***] Media Patent Rights” field) at [***]% of the rates above for [***] years
([***] months) following the expiration of the Media Patent Rights, provided
that the following two conditions are met before any such extension comes into
force or effect:
(1)    a patent within the Media Patent Rights becomes granted and enforceable
in the country where the Net Sales are being generated; and
(2)    such patent directly covers the Product or Process on which such Net
Sales are assessed.
a. Further Reductions in Rate.
i. Combination Product Provision. An additional formula of C/D for determining
the amount of Net Sales attributable to a Combination Product where D is the
average selling price of the combination product sold in a given market and C is
the average selling price of the isolated royalty-bearing product or process in
that market (e.g., where we sell an EggPC-derived egg or embryo in a market such
as animal husbandry, wherein the embryo doesn’t utilize any proprietary
technology of another, which egg/standard embryo would be the royalty-bearing
product/process and the ultimate cow generated the combination product). This
formula would not displace the other formulas provided, but would supplement
those formulas.
ii. Royalty Floor. The overall floor on the royalty rate shall be [***]% if
OvaScience exercises both Stacking Provisions and Combination Product Provisions
for a single product. The Royalty Floor shall remain at [***]% in the event that
either the Stacking OR Combination Provisions are invoked by OvaScience.
2. Royalty on Sublicense Income. MGH would like to recognize OvaScience’s
contribution towards development of commercially valuable technology by an
appropriately reducing/stepping down amount of Sublicense Income due for the
combined fields which is directly attributable to the sublicense grant as
follows:
 
As of Date
% Sublicense Income
 
Effective Date of License (“ED”)
[***]%
 
3rd Anniversary ED
[***]%
 





Page 39 of 45
Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED


 
 
5th Anniversary ED
[***]%, provided that OVAS pays MGH
$100K upon execution of the restatement.
 
7th Anniversary of ED
[***]%, provided that OVAS pays MGH additional $[***] by the first anniversary
of the restatement’s execution.
 
Claw-Back Provisions
3. Realigning Diligence Obligations.
a. Elimination of Clinical POC Obligation.  Eliminate clinical POC study, and
OvaScience will pay the $[***] milestone for achieving clinical POC within [***]
of execution of the restatement.
b. Extending Timing of First Commercial Sale (“FCS”). Extend the FCS from [***]
for EggPC platform in any required geographies.
c.    Restructuring Nature of Required Geographies.
i.    Change to CRE re: specific big pharma targets to regional markets (e.g., 1
country in North America, 1 Central or South American country, 1 country in the
Middle East, 2 countries in Asia Pacific, and 2 countries within or candidates
for the EU) within [***] of Effective Date; and
ii.    OvaScience shall, by the [***] of the restatement’s execution, make FCS
in the US
d. Extending FCS for [***] Media Patent Rights. OvaScience proposes that we
extend the FCS deadline by [***], for which we would pay $[***] upon execution
of the
restatement.
e. Diligence After FCS: OvaScience proposes that we (a) achieve a FCS in those
regions per 3(c), above, and (b) not let any period of [***] or more expire
without continued sales in those regions, provided that this period would toll
in the event of any actual or threatened regulatory or IP issues. Any failure in
achieving the above would be subject to (2), below.
4. Providing for Diligence Extensions. OvaScience can extend any diligence
obligation for [***] by paying a $[***] fee; provided, that any diligence
obligation could only be so extended [***].









Page 40 of 45
Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED


Appendix B
DESCRIPTION OF TECHNOLOGICAL INFORMATION


Page 41 of 45
Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED




Appendix C
CONFIDENTIALITY TERMS AND CONDITIONS
1.    Definition of Confidential Information. “Confidential Information” shall
mean any information, including but not limited to data, techniques, protocols
or results, or business, financial, commercial or technical information,
disclosed by one Party (each a “Discloser” as applicable) to the other Party
(each a “Recipient” as applicable) in connection with the terms of that certain
Exclusive License Agreement dated _____________________ (the “License
Agreement”) and identified as confidential at the time of disclosure (the
“Purpose”). Hospital’s Confidential Information shall also include all
information disclosed by Hospital to Company in connection with the Patent
Rights. Capitalized terms used in this Appendix that are not otherwise defined
herein have the meanings ascribed in the License Agreement to which this
Appendix is attached and made a part thereof.
2.    Exclusions. “Confidential Information” under this Agreement shall not
include any information that (i) is or becomes publicly available through no
wrongful act of Recipient; was known by Recipient prior to disclosure by
Discloser, as evidenced by tangible records; (iii) becomes known to Recipient
after disclosure from a third party having an apparent bona fide right to
disclose it; (iv) is independently developed or discovered by Recipient without
use of Discloser’s Confidential Information, as evidenced by tangible records;
or (v) is disclosed to another party by Discloser without restriction on further
disclosure. The obligations of confidentiality and non-use set forth in this
Agreement shall not apply with respect to any information that Recipient is
required to disclose or produce pursuant to applicable law, court order or other
valid legal process provided that Recipient promptly notifies Discloser prior to
such required disclosure, discloses such information only to the extent so
required and cooperates reasonably with Discloser’s efforts to contest or limit
the scope of such disclosure.
3.    Permitted Purpose. Recipient shall have the right to, and agrees that it
will, use Discloser’s Confidential Information solely for the Purpose (as
defined above), except as may be otherwise specified in a separate definitive
written agreement negotiated and executed between the Parties.
4.    Restrictions. For the term of the License Agreement and a period of [***]
years thereafter (and indefinitely with respect to any individually identifiable
health information disclosed by Hospital to Company, if any), each Recipient
agrees that: (i) it will not use such Confidential Information for any purpose
other than as specified herein, including without limitation for its own benefit
or the benefit of any other person or entity; and (ii) it will use reasonable
efforts (but no less than the efforts used to protect its own confidential
and/or proprietary information of a similar nature) not to disclose such
Confidential Information to any other person or entity except as expressly
permitted hereunder. Recipient may, however, disclose Discloser’s Confidential
Information only on a need-to-know basis to its and its Affiliates employees,
staff members and agents (“Receiving Individuals”) who are directly
participating in the Purpose and who are informed of the confidential nature of
such information, provided Recipient shall be responsible for compliance by
Receiving Individuals with the terms of this Agreement and any breach thereof.
In addition, (a) Company


Page 42 of 45
Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


may use and disclose Confidential Information of Hospital in accordance with the
License Agreement as reasonably required for development, regulatory,
manufacturing and commercialization activities with respect to Products and
Processes, (b) Company may further make such disclosures as Company reasonably
determines are required under applicable law or regulation, including without
limitation applicable securities laws and regulations and the rules or
regulations of any applicable securities exchange or Nasdaq, and (c) Company may
make such disclosures of Confidential Information to Company’s and its
Affiliates’ actual or potential directors, investors, funding sources, acquirers
and licensees, provided that such recipient is bound to keep such information
confidential substantially as provided herein. Each Party further agrees not to
use the name of the other Party or any of its Affiliates or any of their
respective trustees, directors, officers, staff members, employees, students or
agents in any advertising, promotional or sales literature, publicity or in any
document employed to obtain funds or financing without the prior written
approval of the Party or individual whose name is to be used, in the case of
Hospital such approval to be given by the Public Affairs Department. This
Section 4 shall survive termination or expiration of this Agreement.
5.    Right to Disclose. Discloser represents that to the best of its knowledge
it has the right to disclose to each Recipient all of Discloser’s Confidential
Information that will be disclosed hereunder.
6.    Ownership. All Confidential Information disclosed pursuant to this
Agreement, including without limitation all written and tangible forms thereof,
shall be and remain the property of the Discloser. Upon termination of this
Agreement, if requested by Discloser, Recipient shall return or destroy at
Discloser’s discretion all of Discloser’s Confidential Information, provided
that Recipient shall be entitled to keep one copy of such Confidential
Information in a secure location solely for the purpose of determining
Recipient’s legal obligations hereunder or of exercising any rights of Recipient
which survive such termination.
7.    No License. Nothing in this Agreement shall be construed as granting or
conferring, expressly or impliedly, any rights by license or otherwise, under
any patent, copyright, or other intellectual property rights owned or controlled
by Discloser relating to Confidential Information, except as specifically set
forth in the License Agreement.
8.    Remedies. Each Party acknowledges that any breach of this Agreement by it
may cause irreparable harm to the other party and that each party is entitled to
seek injunctive relief and any other remedy available at law or in equity.
9.    General. These Confidentiality Terms and Conditions, along with the
License Agreement, contain the entire understanding of the parties with respect
to the subject matter hereof, and supersede any prior oral or written
understandings between the parties relating to confidential treatment of
information. Sections 1, 2, 4, 6, 8 and 9 of these Confidentiality Terms and
Conditions shall survive any expiration or termination of the License Agreement.






Page 43 of 45
Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED


Appendix D
HOSPITAL AND AFFILIATES
MASSACHUSETTS GENERAL HOSPITAL
BRIGHAM AND WOMEN’S HOSPITAL
NEWTON-WELLESLEY HOSPITAL


Page 44 of 45
Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED




Appendix E
SALES REPORTS
AGREEMENT INCOME REPORT    Royalty Income
[MGH][BWH] Agreement #-        
Licensee -        
Sub-Licensee -        


Separate reports must be filed for:
1.    Each Product sold.
2.    Each country of sale, if different deductions or royalty rates apply.


Product Name:         
Report Time Period:
From     mm/dd/yyyy         
To     mm/dd/yyyy         


 



Country of Sale                         
Quantity Sold                         
Gross Sales (USD)     $        $        $    
Exchange Rate                         
Deductions (Itemize)
Please list each deduction separately. Use same definition as appears in
Agreement and include the contract paragraph as a reference (Std Section
1.17(a)(ii) line item deductions listed below).


A1.                        
A2.                        
A3.                        
A4.                        
B.                        


Total Deductions    (    )    (    )     (    )
Net Sales                        
Royalty Percentage                         
Credits (itemize)    (    )    (    )    (    )


Page 45 of 45
Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


Royalties Due    $         $         $    


Page 46 of 45
Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED




Appendix F
AGREEMENT INCOME REPORT    Sublicense Income


[MGH][BWH] Agreement #-        
Licensee -        
Sub-Licensee -        


Separate reports must be filed for Payments associated with each Product:
Product Name:         
Report Time Period:
From    mm/dd/yyyy         
To    mm/dd/yyyy         


 

Detailed Explanation of Payment
Required for “Other Payment”


Annual Fees/Minimum Royalties    $            
Milestone Payments    $            
Sublicense Fees and Royalties    $            
Other Payment    $            
Other Payment    $            
Other Payment    $            
TOTAL    $    


 



PLEASE ATTACH DETAIL AS REQUIRED


Page 47 of 45
Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.